 
EXHIBIT 10.4

 
INDEMNIFICATION AGREEMENT
 
INDEMNIFICATION AGREEMENT, made and executed this 12th day of October, 2006, by
and between NYFIX, Inc., a Delaware corporation (the “Company”), and William H.
Janeway, an individual resident of the State of New York (the “Indemnitee”).


WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or officers or in other capacities, the
Company must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;


WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increases in the cost of such
insurance and the general reductions in the coverage of such insurance have
increased the difficulty of attracting and retaining such persons;


WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future;


WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and


WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:


1.   Service by the Indemnitee.  The Indemnitee agrees to serve and/or continue
to serve as a director or officer of the Company faithfully and will discharge
his/her duties and responsibilities to the best of his/her ability so long as
the Indemnitee is duly elected or qualified in accordance with the provisions of
the Restated Certificate of Incorporation (the “Certificate”) and Amended
By-laws (the “By-laws”) of the Company and the General Corporation Law of the
State of Delaware, as amended (the “DGCL”), or until his/her earlier death,
resignation or removal. The Indemnitee may at any time and for any reason resign
from such position (subject to any other contractual obligation or other
obligation imposed by operation by law), in which event the Company shall have
no obligation under this Agreement to continue the Indemnitee in
 

--------------------------------------------------------------------------------


 
any such position. Nothing in this Agreement shall confer upon the Indemnitee
the right to continue in the employ of the Company or as a director of the
Company or affect the right of the Company to terminate the Indemnitee’s
employment at any time in the sole discretion of the Company, with or without
cause, subject to any contract rights of the Indemnitee created or existing
otherwise than under this Agreement.
 
2.   Indemnification.  The Company shall indemnify the Indemnitee against all
Expenses (as defined below), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee, as a result of, arising out
of, or based upon, any events or actions that have occurred prior to or after
the effective date of the Indemnitee’s appointment to the Board of Directors, by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or, at the request of the Company, as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in such capacity, as provided in this Agreement to the
fullest extent permitted by the Certificate, By-laws and DGCL or other
applicable law in effect on the date of this Agreement and to any greater extent
that applicable law may in the future from time to time permit. Without
diminishing the scope of the indemnification provided by this Section 2, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:
 
(a)   on account of any action, suit or proceeding in which judgment is rendered
against the Indemnitee for disgorgement of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Act”),
or similar provisions of any federal, state or local statutory law;
 
(b)   on account of conduct of the Indemnitee which is finally adjudged by a
court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;
 
(c)   in any circumstance where such indemnification is expressly prohibited by
applicable law;
 
(d)   with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, By-law or agreement (other than this Agreement),
except in respect of any liability in excess of payment under such insurance,
clause, By-law or agreement;
 
(e)   if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
 
-2-

--------------------------------------------------------------------------------


 
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or
 
(f)   in connection with any action, suit or proceeding by the Indemnitee
against the Company or any of its direct or indirect subsidiaries or the
directors, officers, employees or other Indemnitees of the Company or any of its
direct or indirect subsidiaries, (i) unless such indemnification is expressly
required to be made by law, (ii) unless the proceeding was authorized by the
Board of Directors of the Company, (iii) unless such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, or (iv) except as provided in Sections 11 and 13
hereof.
 
3.   Actions or Proceedings Other Than an Action by or in the Right of the
Company.  The Indemnitee shall be entitled to the indemnification rights
provided in this Section 3 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any threatened, pending or completed
action, suit or proceeding, as a result of, arising out of, or based upon, any
events or actions, whether prior to or after the effective date of the
Indemnitee’s appointment to the Board of Directors, whether civil, criminal,
administrative or investigative in nature, other than an action by or in the
right of the Company, by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or any of its
direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all Expenses, judgments, penalties (including
excise and similar taxes), fines and amounts paid in settlement which were
actually and reasonably incurred by the Indemnitee in connection with such
action, suit or proceeding (including, but not limited to, the investigation,
defense or appeal thereof), if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his/her conduct was unlawful.
 
4.   Actions by or in the Right of the Company.   The Indemnitee shall be
entitled to the indemnification rights provided in this Section 4 if the
Indemnitee was or is a party or witness or is threatened to be made a party or
witness to any threatened, pending or completed action, suit or proceeding, as a
result of, arising out of, or based upon, any events or actions that occurred
prior to or after the effective date of the Indemnitee’s appointment to the
Board of Directors, brought by or in the right of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or any of its
direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
employee, agent or fiduciary of another entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in any such capacity. Pursuant to this Section 4, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him/her in
 
-3-

--------------------------------------------------------------------------------


 
connection with the defense or settlement of such action, suit or proceeding
(including, but not limited to the investigation, defense or appeal thereof), if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action, suit or proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to be indemnified against such Expenses actually
and reasonably incurred by him/her which such court shall deem proper.
 
5.   Good Faith Definition.  For purposes of this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding to have had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, if such
action was based on (i) the records or books of the account of the Company or
other enterprise, including financial statements; (ii) information supplied to
the Indemnitee by the officers of the Company or other enterprise in the course
of their duties; (iii) the advice of legal counsel for the Company or other
enterprise; or (iv) information or records given in reports made to the Company
or other enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Company or other
enterprise.
 
6.   Indemnification for Expenses of Successful Party.  Notwithstanding the
other provisions of this Agreement, to the extent that the Indemnitee has served
on behalf of the Company, or any of its direct or indirect subsidiaries, as a
witness or other participant in any class action or proceeding, or has been
successful, on the merits or otherwise, in defense of any action, suit or
proceeding referred to in Section 3 and 4 hereof, or in defense of any claim,
issue or matter therein, including, but not limited to, the dismissal of any
action without prejudice, the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith, regardless of whether or not the Indemnitee has met the applicable
standards of Section 3 or 4 and without any determination pursuant to Section 8.
 
7.   Partial Indemnification.  If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with the investigation,
defense, appeal or settlement of such suit, action, investigation or proceeding
described in Section 3 or 4 hereof, but is not entitled to indemnification for
the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion of such Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee to
which the Indemnitee is entitled.
 
8.   Procedure for Determination of Entitlement to Indemnification.  (a) To
obtain indemnification under this Agreement, the Indemnitee shall submit to the
Company a written request, including documentation and information which is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification. The
Secretary of the Company shall, promptly upon receipt of a
 
-4-

--------------------------------------------------------------------------------


 
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification. Any Expenses incurred by the
Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by the
Indemnitee under the immediately preceding sentence irrespective of the outcome
of the determination of the Indemnitee’s entitlement to indemnification.
 
(b)   Upon written request by the Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control (as hereinafter defined) shall have occurred, by Independent
Counsel (as hereinafter defined) (unless the Indemnitee shall request in writing
that such determination be made by the Board of Directors (or a committee
thereof) in the manner provided for in clause (ii) of this Section 8(b)) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
the Indemnitee; or (ii) if a Change in Control shall not have occurred, (A)(1)
by the Board of Directors of the Company, by a majority vote of Disinterested
Directors (as hereinafter defined) even though less than a quorum, or (2) by a
committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum, or (B) if there are no
such Disinterested Directors or, even if there are such Disinterested Directors,
if the Board of Directors, by the majority vote of Disinterested Directors, so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to the Indemnitee. Such Independent Counsel
shall be selected by the Board of Directors and approved by the Indemnitee. Upon
failure of the Board of Directors to so select, or upon failure of the
Indemnitee to so approve, such Independent Counsel shall be selected by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 45 days after receipt by the
Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such part of indemnification among such claims, issues
or matters. If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten days after
such determination.


9.   Presumptions and Effect of Certain Proceedings.  (a) In making a
determination with respect to entitlement to indemnification, the Indemnitee
shall be presumed to be entitled to indemnification hereunder and the Company
shall have the burden of proof in the making of any determination contrary to
such presumption.
 
(b)   If the Board of Directors, or such other person or persons empowered
pursuant to Section 8 to make the determination of whether the Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual and material fraud in the
request for indemnification or a prohibition of indemnification under applicable
law. The termination of any action, suit, investigation or proceeding described
in Section 3 or 4 hereof by judgment, order,
 
-5-

--------------------------------------------------------------------------------


 
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself: (a)  create a presumption that the Indemnitee did not act
in good faith and in a manner which he/she reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, that the Indemnitee has reasonable cause to believe that
the Indemnitee’s conduct was unlawful; or (b) otherwise adversely affect the
rights of the Indemnitee to indemnification, except as may be provided herein.
 
10.   Advancement of Expenses.  All reasonable Expenses actually incurred by the
Indemnitee in connection with any threatened or pending action, suit or
proceeding, as a result of, arising out of, or based upon, any events or actions
that occurred prior to or after the effective date of the Indemnitee’s
appointment to the Board of Directors, shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding, if so requested by
the Indemnitee, within 20 days after the receipt by the Company of a statement
or statements from the Indemnitee requesting such advance or advances. The
Indemnitee may submit such statements from time to time. The Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
proceeding by the Indemnitee seeking an adjudication or award in arbitration
pursuant to this Agreement. Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee in connection therewith and
shall include or be accompanied by a written affirmation by the Indemnitee of
the Indemnitee’s good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification under this Agreement and an undertaking by
or on behalf of the Indemnitee to repay such amount if it is ultimately
determined that the Indemnitee is not entitled to be indemnified against such
Expenses by the Company pursuant to this Agreement or otherwise. Each written
undertaking to pay amounts advanced must be an unlimited general obligation but
need not be secured, and shall be accepted without reference to financial
ability to make repayment.
 
11.   Remedies of the Indemnitee in Cases of Determination not to Indemnify or
to Advance Expenses.  In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses are not advanced pursuant to
Section 10, the Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee’s entitlement to such indemnification or advance.
Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration. The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. Such judicial proceeding or arbitration shall be made de novo, and
the Indemnitee shall not be prejudiced by reason of a determination (if so made)
that the Indemnitee is not entitled to indemnification. If a determination is
made or deemed to have been made pursuant to the terms of Section 8 or Section 9
hereof that the Indemnitee is entitled to indemnification, the Company shall be
bound by such determination and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that the Indemnitee is entitled to any indemnification hereunder, the
Company shall pay all
 
-6-

--------------------------------------------------------------------------------


 
reasonable Expenses actually incurred by the Indemnitee in connection with such
adjudication or award in arbitration (including, but not limited to, any
appellate proceedings).
 
12.   Notification and Defense of Claim.  Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit or proceeding, the
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof;
but the omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this Agreement
or otherwise, except to the extent that the Company may suffer material
prejudice by reason of such failure. Notwithstanding any other provision of this
Agreement, with respect to any such action, suit or proceeding as to which the
Indemnitee gives notice to the Company of the commencement thereof:
 
(a)   The Company will be entitled to participate therein at its own expense.
 
(b)   Except as otherwise provided in this Section 12(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which the Indemnitee shall have reached the conclusion provided for in
clause (ii) above.
 
(c)   The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit or proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of the
Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability.
 
-7-

--------------------------------------------------------------------------------


 
(d)   If, at the time of the receipt of a notice of a claim pursuant to this
Section 12, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of the policies.
 
13.   Other Right to Indemnification.  The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the By-laws or Certificate of the Company,
any vote of stockholders or Disinterested Directors, any provision of law or
otherwise. Except as required by applicable law, the Company shall not adopt any
amendment to its By-laws or Certificate the effect of which would be to deny,
diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.
 
14.   Director and Officer Liability Insurance.  The Company shall maintain
directors’ and officers’ liability insurance for so long as the Indemnitee’s
services are covered hereunder, provided and to the extent that such insurance
is available on a commercially reasonable basis. In the event the Company
maintains directors’ and officers’ liability insurance, the Indemnitee shall be
named as an insured in such manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
officers or directors. However, the Company agrees that the provisions hereof
shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company, except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder.
 
15.   Spousal Indemnification.  The Company will indemnify the Indemnitee’s
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if the
Indemnitee did not remain married to him or her during the entire period of
coverage) against any pending or threatened action, suit, proceeding or
investigation for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which the Indemnitee is
provided indemnification herein, if the Indemnitee’s spouse (or former spouse)
becomes involved in a pending or threatened action, suit, proceeding or
investigation solely by reason of his or her status as the Indemnitee’s spouse,
including, without limitation, any pending or threatened action, suit,
proceeding or investigation that seeks damages recoverable from marital
community property, jointly-owned property or property purported to have been
transferred from the Indemnitee to his/her spouse (or former spouse). The
Indemnitee’s spouse or former spouse also may be entitled to advancement of
Expenses to the same extent that the Indemnitee is entitled to advancement of
Expenses herein. The Company may maintain insurance to cover its obligation
hereunder with respect to the Indemnitee’s spouse (or former spouse) or set
aside assets in a trust or escrow fund for that purpose.
 
16.   Intent.  This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other
 
-8-

--------------------------------------------------------------------------------


 
rights the Indemnitee may have under the Company’s Certificate, By-laws,
applicable law or otherwise. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Certificate,
By-laws, applicable law or this Agreement, it is the intent of the parties that
the Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change. In the event of any change in applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
 
17.   Attorney’s Fees and Other Expenses to Enforce Agreement.  In the event
that the Indemnitee is subject to or intervenes in any action, suit or
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication or award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement the
Indemnitee, if he/she prevails in whole or in part in such action, shall be
entitled to recover from the Company and shall be indemnified by the Company
against any actual expenses for attorneys’ fees and disbursements reasonably
incurred by the Indemnitee.
 
18.   Effective Date.  The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place as a result of, arising out of, or based upon,
any events or actions that have occurred prior to or after the effective date of
the Indemnitee’s appointment to the Board of Directors. The Company shall be
liable under this Agreement, pursuant to Sections 3 and 4 hereof, for all acts
of the Indemnitee while serving as a director and/or officer, notwithstanding
the termination of the Indemnitee’s service, if such act was performed or
omitted to be performed during the term of the Indemnitee’s service to the
Company.
 
19.   Duration of Agreement.  This Agreement shall survive and continue even
though the Indemnitee may have terminated his/her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise or by reason of any act or
omission by the Indemnitee in any such capacity. This Agreement shall be binding
upon the Company and its successors and assigns, including, without limitation,
any corporation or other entity which may have acquired all or substantially all
of the Company’s assets or business or into which the Company may be
consolidated or merged, and shall inure to the benefit of the Indemnitee and
his/her spouse, successors, assigns, heirs, devisees, executors, administrators
or other legal representations. The Company shall require any successor or
assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
the Company and the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place.
 
-9-

--------------------------------------------------------------------------------


 
20.   Disclosure of Payments.  Except as expressly required by any Federal or
state securities laws or other Federal or state law, neither party shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.
 
21.   Severability.  If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
 
22.   Counterparts.  This Agreement may be executed by one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought shall be
required to be produced to evidence the existence of this Agreement.
 
23.   Captions.  The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
 
24.   Definitions.  For purposes of this Agreement:
 
(a)   “Change in Control” shall mean a change in control of the Company
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, a Change in Control
shall include: (i) the acquisition (other than from the Company) after the date
hereof by any person, entity or “group” within the meaning of Section 13(d)(3)
or 14(d)(2) of the Act (excluding, for this purpose, the Company or its
subsidiaries, any employee benefit plan of the Company or its subsidiaries which
acquires beneficial ownership of voting securities of the Company, and any
qualified institutional investor who meets the requirements of Rule 13d-1(b)(1)
promulgated under the Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act), of 20% or more of either the
then-outstanding shares of common stock or the combined voting power of the
Company’s then-outstanding capital stock entitled to vote generally in the
election of directors; (ii) individuals who, as of the date hereof, constitute
the Board of Directors (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the
 
-10-

--------------------------------------------------------------------------------


 
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board; or (iii) approval by
the stockholders of the Company of (A) a reorganization, merger, or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger, or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving corporation’s
then-outstanding voting securities, (B) a liquidation or dissolution of the
Company, or (C) the sale of all or substantially all of the assets of the
Company.
 
(b)   “Disinterested Director” shall mean a director of the Company who is not
or was not a party to the action, suit, investigation or proceeding in respect
of which indemnification is being sought by the Indemnitee.
 
(c)   “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit or proceeding, as a result of, arising out of, or based upon, any events or
actions that have occurred prior to or after the effective date of the
Indemnitee’s appointment to the Board of Directors, whether civil, criminal,
administrative or investigative in nature.
 
(d)   “Independent Counsel” shall mean a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the action, suit, investigation or proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s right to indemnification under this
Agreement.
 
25.   Entire Agreement, Modification and Waiver.  This Agreement constitutes the
entire agreement and understanding of the parties hereto regarding the subject
matter hereof, and no supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver. No supplement, modification or amendment
of this Agreement shall limit or restrict any right of the Indemnitee under this
Agreement in respect
 
-11-

--------------------------------------------------------------------------------


 
of any act or omission of the Indemnitee prior to the effective date of such
supplement, modification or amendment unless expressly provided therein.
 
26.   Notices.  All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand with receipt acknowledged by the party to whom said notice or other
communication shall have been directed, (ii) mailed by certified or registered
mail, return receipt requested with postage prepaid, on the date shown on the
return receipt or (iii) delivered by facsimile transmission on the date shown on
the facsimile machine report:
 
(a)   If to the Indemnitee to:
 
William H. Janeway
c/o Warburg Pincus LLC
466 Lexington Avenue
New York, NY 10017
Facsimile: (212) 878-9350


(b)   If to the Company, to:


NYFIX Inc.
100 Wall Street, 26th Floor
New York, NY 10005
Attention: General Counsel
Facsimile: (212) 809-1013


with a copy to:


Covington & Burling LLP
1201 Pennsylvania Avenue NW
Washington, DC 20004
Attention: Andrew Jack
Facsimile: (202) 662-6291


or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
 
27.   Governing Law.  The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.
 
-12-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 



 
NYFIX Inc.
 
 
 
By
/s/ Steven R. Vigliotti    
Name:  Steven R. Vigliotti
Title:    Chief Financial Officer
   
 
 
 
INDEMNITEE:
 
 
 
By
/s/ William H. Janeway    
Name:  William H. Janeway


